Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
---Reference numbers 111, 113, 122, 124 and 140 shown in at least Fig. 2 and 3 are not mentioned in the specification. Additionally, the Office notes that reference numbers “113” and “111” in Fig. 2 and reference numbers “122” and “124” of Fig. 3 appears to have being used to reference the same components/openings.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
---Reference number “400” mentioned in at least Para. [0033] as being the “valve movement guide parts” is not shown in the drawings. The Office notes that missing reference number “140” of Fig. 2 appears to point to this component. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s):
Claim 4. “The valve assembly according to claim 3, wherein the upper blade comprises: a communication hole penetrated thereinto in a thickness direction thereof; a sealing portion formed close to the communication hole and having a sealing member insertion groove having the same size as the communication hole; and a sealing member inserted into the sealing member insertion groove in such a manner as to block a gap between the upper blade and the valve housing if the sealing portion blocks the upper side opening of the valve housing”. Due to a lack of clarity between the specification, the claims and the figures, it is unclear if this limitation is shown. Please see the 112 rejection of this claim for details.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “The valve assembly according to claim 3, wherein the upper blade comprises: a communication hole penetrated thereinto in a thickness direction thereof; a sealing portion formed close to the communication hole and having a sealing member insertion groove having the same size as the communication hole; and a sealing member inserted into the sealing member insertion groove in such a manner as to block a gap between the upper blade and the valve housing if the sealing portion blocks the upper side opening of the valve housing”. Notice that in Figs. 2 and 4-5 of the application and FIG. A below that there appears to be some incongruity with the shown drawings and the specification/claims.

    PNG
    media_image1.png
    448
    671
    media_image1.png
    Greyscale

Notice that the communication hole 212 comprises a diameter dimension and a thickness dimension. The diameter dimension being substantially the same as the exhaust line 10 and the pair of openings 120 in housing 110 and with communication hole 212 being a through-hole, the thickness dimension is substantially equal to the thickness of the port portion of the upper blade 210. Whereas the sealing member insertion groove 216 comprises an inner diameter dimension, an outer diameter dimension and a thickness with the three dimensions being sufficient to hold a sealing member so that the sealing member provides an effective seal between the housing 110 and the blade 210 when the valve blade is moved to the closed position. Notice that the term “same size” is unclear and indefinite since it is unclear if “same size” is referring to the diameter and/or thickness of the hole 212 relative to either the inner diameter, the outer diameter, the average/mean diameter and/or the thickness of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Joh (WO 2011/105737).
Regarding claim 1, Joh (WO 2011/105737) teaches in at least Figs. 2-6 of a valve assembly comprising: a valve housing (110) inserted into, after removing a portion of an exhaust line (1) of a vacuum chamber (see at least L121-129 of the translation), the removed portion of the exhaust line in such a manner as to be open in a direction communicating with the exhaust line and to have a predetermined inner space in a direction perpendicular to the direction communicating with the exhaust line (see at least Fig. 2); a valve (120) movable horizontally inside the valve housing in such a manner as to allow the valve housing to communicate with the exhaust line or to be blocked from the exhaust line; a valve driving part (130) disposed on one side of the valve housing in such a manner as to be connected to the valve so as to horizontally move the valve in a direction perpendicular to the exhaust line; and valve movement guide parts (140) disposed inside the valve housing so as to guide a moving path of the valve (see at least L118-300 for details of the structure and operation of the device of Joh). Thus, the device of Joh meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the valve assembly according to claim 1, wherein the valve housing comprises: a housing body (112, 114) for providing a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joh (WO 2011/105737) in view of Ishigaki (US 9,599,233).
Regarding claim 3, the device of Joh shows the limitations of the valve assembly according to claim 2, wherein the valve comprises: an upper blade (see the horizontal portion of cover side valve 124) adapted to allow an upper side opening (113) of the pair of openings to communicate with the exhaust line or to block from the exhaust line; a lower blade (see the horizontal portion of the main body side valve 122) located under the upper blade in parallel with the upper blade and adapted to allow a lower side opening (111) of the pair of openings to communicate with the exhaust line or to block from the exhaust line; a blade connecting member [either: a) the unnumbered pin components shown between hole 121 and blocking surface 123 in Fig. 3 which are similar to Pins 230 of Fig. 4-5 of the present application or b) either one or both of the vertically protruding sleeve portions of the valves located at the opening portion of the valves that receives and guides the vertical movement of the other valve blade] disposed between the upper blade and the lower blade to connect the upper blade and a plurality of couplers combined with the upper blade and the lower blade in such a manner as to be slidably coupled to the valve movement guide parts” (see at least Figs. 2-5 and L118-300 of Joh for details of the structure and operation of the device of Joh). The device of Joh fails to explicitly disclose the limitation of “a plurality of protrusions protruding from the sides of the upper blade and the lower blade in such a manner as to be slidably coupled to the valve movement guide parts”. However, notice that Figs. 2-3 and 5 of Joh shows similar structure and function as applicant’s invention (see at least Figs. 2-4 and 6 of the present application) and that both show a valve movement guide part (140 in Joh having cam rails 142 and 144 / see cam rails 411 in Fig. 6 of the present application) that engages components on the valve blades ( via couplers in Joh, see at least L250-274 / via protrusions 240 in Fig. 4 of the present application) that guides the blades to move horizontally and then vertically. Additionally, protrusions, rollers or other structures that are guided within a cam rail used for guiding horizontal and vertical movement are known in the art. Ishigaki (US 9,599,233) teaches in at least Figs. 4-8 of a valve guiding assembly that comprises at least cam railings (60 and 62) that interacts with a valve component (70) via cam rollers 82a-82b located on each side of the valve component which allows the valve component to be capable of sequentially moving in a main direction (in this case vertically) and then move in a transverse direction (in this case horizontally) in order to move the valve toward the valve seat when the valve is moved to the closed position in order to minimize friction as the valve 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify/replace the “couplers” of Joh to be rollers that protrude out of the sides of the guided elements (i.e. the valve blades) to be slidably coupled by the valve movement guide parts in a similar manner as taught by rollers 82a-82b of Ishigaki since the use of rollers are a known obvious alternative to a coupling structure for guiding the movement of a valve component that smoothly produces the desired L-movement of the valve components as taught by both Joh and Ishigaki (i.e. movement of the valve in one direction is converted to transverse movement via cams rails in order to move forward or away from the valve seat as the valve is being actuated). 
As such, regarding the limitation of “a plurality of protrusions protruding from the sides of the upper blade and the lower blade in such a manner as to be slidably coupled to the valve movement guide parts”; the device of the combination meets this limitation via the rollers 82a-82b arranged at each side of the blades and are coupled to the cam railing of the valve movement guide parts as taught by at least Figs. 4-8 of Ishigaki being provided to aid in guiding the movement of the valve blades to produce the same motion as taught by Joh. Thus, the device of the combination of Joh in view of Ishigaki meets all the limitations of claim 3.      
Regarding claim 4, as best understood by the Office and the limitation of the valve assembly according to claim 3, wherein the upper blade comprises: a communication hole (121) penetrated thereinto in a thickness direction thereof; a 
Regarding claim 5 and the limitation of the valve assembly according to claim 3, wherein the valve driving part comprises: a blade connector (132, 126, 128) located inside the valve housing in such a manner as to be coupled to the upper blade and the lower blade, respectively; a power supplier (134) located at the outside of the valve housing to supply power for horizontally moving the blade connector; and a connection shaft (see the unnumbered shaft component that links end 132 with power means 134) adapted to connect the power supplier with the blade connector; the device of the combination meets this limitation as shown in at least Figs. 2-4 of Joh.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art is Joh (WO 2011/105737) showing a valve assembly comprising similar structure and function as applicant’s invention (see the prior art rejections above for details). Notice that while Joh utilizes a combination of links/pins 126, 128 driven by a connection block 132 similar to applicant’s invention, the claimed invention incorporates in particular “a pair of long holes” that interacts with “a pair of sliding blocks” as claimed which the prior art does not discloses. As such, the closest prior art fails to disclose or render without impermissible hindsight the particular structure and function of the valve assembly comprising a blade connector (310) comprising a pair of long holes (313) that interacts with a pair of sliding blocks (314) and a pair of connection pins (312) in combination with all the limitations as claimed in claim 6 and as shown in at least Fig. 2 of the application.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753